DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on May 14, 2021, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2019/0302970 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 10-20 are pending in this case. Claims 10, 18, and 20 were amended. Claims 1-9 are cancelled herein via Examiner’s Amendment. Claims 10, 18, and 20 are the independent claims. Claims 10-20 are allowed.


Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Maeng-Ho Shin on June 15, 2021.

The application has been amended as follows: 

Please cancel claims 1-9. Claims 1-9 were previously withdrawn as directed to a non-elected invention.

Claims 1-9 (Cancelled via Examiner’s Amendment).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 10-20 are allowed, and renumbered as claims 1-11 as indicated in the accompanying Issue Classification Form.

The Examiner has carefully examined independent claims 10, 18, and 20. The closest prior art references of record are U.S. Patent Application Publication No. 2008/0211766 A1 (hereinafter Westerman), U.S. Patent Application Publication No. 2008/0282261 A1 (hereinafter Bou-Ghannam), and U.S. Patent No. 9,423,946 B2 (hereinafter Moore).

Claims 10, 18, and 20 are patentable over Westerman, Bou-Ghannam, and Moore at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 10, 18, and 20:

execute a first application and a second application in a first mode corresponding to a mode for recognizing only an utterance input of a user,
receive an utterance input based on a user voice of the user received via the microphone in the second mode in which the second application is operated in a background state;
change the first application and the second application from the second mode to the first mode based on not receiving an auxiliary input from the user for a specified time.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2006/0261982 A1 (Input mode switching system that uses a timeout expiration to transition back to a default input mode).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173